             Case 2:20-cv-01614-JAD-DJA Document 13 Filed 01/06/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 JAYSEN ALEXANDER PATTERSON,                               Case No.: 2:20-cv-01614-JAD-DJA

 4             Petitioner

 5 v.                                                    Order Granting Motion for Leave to File
                                                               Second Amended Petition
 6 CALVIN JOHNSON, et al.,
                                                                        [ECF No. 12]
 7             Respondents

 8

 9            Petitioner Jaysen Patterson brings this motion for leave to file a second amended

10 petition.1 He notes that he filed a counseled first amended petition 2 as a protective petition to

11 ensure that all claims are timely, and he wants the time remaining under the court's scheduling

12 order 3 to file a fully considered, counseled second amended petition. Good cause appearing, IT

13 IS HEREBY ORDERED that the Motion for Leave to File Second Amended Petition

14 [ECF No. 12] is GRANTED. Petitioner’s deadline to file a second amended petition is March

15 30, 2021.

16            Dated: January 6, 2021

17                                                            _________________________________
                                                              U.S. District Judge
18

19

20

21

22   1
         ECF No. 12.
23   2
         ECF No. 10.
     3
         ECF No. 9.
